Title: To Thomas Jefferson from John Graff, 28 September 1807
From: Graff, John
To: Jefferson, Thomas


                        
                            Sir,
                            Philadelphia Sep. 28. 1807.
                        
                        Having worn a regimental & borne arms as an active Militia man as early as the Year 1776 in the 16th
                            year of my age, and having continued so to do untill the peace, & having risked my life at the Battle of Princeton
                            which can be attested by many of my fellow Citizens of this City who were then & are now living.
                        Having uniformly supported the laws of my Country and am ready at all times to risk my life in the
                            preservation of its Liberties & Independence. Having been employed in the business of the Customs about twenty
                            five years as well under the laws of the State of Pennsylvania as under those of the United States, during which time have
                            preserved my Character irreproachable, having also near twenty years acted as Deputy Collector &—acquired a full
                            & competent knowledge of the Laws & business of the Customs.
                        Having during all the Yellow fevers with which this City has been visited, particularly during the Yellow
                            fever of 1793 never been absent from my duty when death levelled many to whom but a few days before I had aministerd the
                            necessary qualification doing business in the Custom House, & when I was almost left alone & the business
                            would have stopped had I not remained.
                        The foregoing together with the recommendations I have the honor to forward to You Sir, I trust will be
                            considered as sufficient to entitle me to consideration, at least I hope they will be deemed sufficient to exonerate me
                            from having without any pretensons aspired to the Office of Collector of the Customs for this District, to which
                            appointment I respectfully offer myself a candidate should a vacancy occur by the Death of the present Collector. I beg
                            leave to assure You Sir, that if my application should meet—Your approbation, my utmost endeavors—shall be used to
                            discharge the duties of the Office with delegence and in such way as to merit approbation.
                        With the greatest respect I have the honor to be Sir: your obt huml Servt
                        
                            John Graff.
                        
                    